DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7 of U.S. Patent No. 11,106,082 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the subject matter defined by the claimed invention.
With respect to claim 1:	‘082 claims 5 and 7 (including inherited limitations from ‘082 claims 1-3) both claim “a light-emitting module (column 34 line 15) comprising: a light-guiding plate having an upper surface with a first hole and a lower surface opposite to the upper surface, the light-guiding plate having a rectangular shape in a top view (column 34 lines 15-19); a light-emitting element disposed at the lower surface of the light-guiding plate and opposite to the first hole (column 34 lines 20-21); and a light-reflective layer (column 34 lines 22-23), wherein the first hole comprises: a first portion (column 34 lines 24-25); and a second portion between the first portion and the upper surface of the light- guiding plate (column 34 lines 26-27), wherein the light-reflective layer is located in the first portion of the first hole (column 34 lines 28-29), wherein the first portion is a depression (column 34 line 30) having a first opening at a boundary between the first portion and the second portion and a first lateral surface inclined with respect to the upper surface of the light-guiding plate (column 34 lines 32-35), wherein the second portion of the first hole has: a second opening at the upper surface of the light-guiding plate (column 34 lines 49-51); and a second lateral surface between the second opening and the first opening of the first portion (column 34 lines 52-53), wherein an inclination of the first lateral surface with respect to the upper surface of the light- guiding plate is gentler than an inclination of the second lateral surface with respect to the upper surface of the light-guiding plate (column 34 line 65-column 35 line 2 and column 35 lines 8-11), and wherein the first opening in the top view has an oval shape having a first axis parallel to a short side of the rectangular shape of the light-guiding plate and a second axis parallel to a long side of the rectangular shape and shorter than the first axis (column 34 lines 43-47).


Status of the Claims with Respect to the Prior Art
Claims 1-20 are not taught or reasonably suggested by the prior art and would be considered allowable if not for the double patenting issue described above.
With respect to claim 1:	The prior art does not teach or reasonably suggest a light-emitting module comprising a light-guiding plate having an upper surface with a first hole and a lower surface opposite to the upper surface, the light-guiding plate having a rectangular shape in a top view wherein the first hole comprises a first portion; wherein the first portion is a depression having a first opening at a boundary between the first portion and the second portion and a first lateral surface inclined with respect to the upper surface of the light-guiding plate; wherein the first opening in the top view has an oval shape having a first axis parallel to a short side of the rectangular shape of the light-guiding plate and a second axis parallel to a long side of the rectangular shape and shorter than the first axis.
The closest prior art is considered to be Ogata et al. (US 2012/0032202 A1), which teaches a light-emitting module 50 comprising a rectangular (see Fig. 22) light guide plate 10 having an upper surface with a first hole 10b in the shape of an inverted cone (see Fig. 22) whose opening is defined by a first axis parallel to a short side of the rectangular shape of the light-guiding plate and a second axis parallel to a long side of the rectangular shape (see Fig. 22).  However, in contrast to the claimed invention the first axis of Ogata that is parallel to the short side of the rectangular plate is shorter than the second axis (see Fig. 22), while in the claimed invention it is the other way around.
Cho (US 2018/0335559 A1), another close prior art, teaches a light-emitting module (100) comprising: a light-guiding plate (30) having an upper surface (34) with a first hole (see Fig. 6) and a lower surface opposite to the upper surface (32), the light-guiding plate having a rectangular shape in a top view (Fig. 4a); a light-emitting element disposed at the lower surface of the light-guiding plate and opposite to the first hole (20); and a light-reflective layer (60), wherein the first hole comprises: a first portion (34sb); and a second portion (34sa) between the first portion and the upper surface of the light- guiding plate, wherein the light-reflective layer is located in the first portion of the first hole (see Fig. 6), the depression having a first opening at a boundary between the first portion and the second portion and a first lateral surface inclined with respect to the upper surface of the light-guiding plate (see Fig. 6).  Cho does not teach a shape of the first opening in the top view is defined by a first axis parallel to a short side of the rectangular shape of the light-guiding plate and a second axis parallel to a long side of the rectangular shape and shorter than the first axis.
Claims 2-20 inherit the subject matter from claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875